              Case 3:20-cv-06259-BJR Document 14 Filed 02/03/21 Page 1 of 4




 1                                                THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9   ORBRIDGE LLC,
                                                        No. 3:20-cv-06259-BJR
10                                 Plaintiff,
                                                        STIPULATED MOTION FOR
11           v.                                         EXTENSION OF TIME TO ANSWER
                                                        OR OTHERWISE RESPOND
12   SAFARI LEGACY, INC. and PRATIK
     PATEL,
13
                                   Defendants.
14

15
             Pursuant to Local Civil Rules 7(d)(1) and 10(g), Defendants Safari Legacy, Inc. and
16
     Pratik Patel (“Defendants”) file this Stipulated Motion to Extend Time to Answer or Otherwise
17
     Respond to Plaintiff’s Original Complaint in this civil action, and state as follows:
18
             1.     On December 31, 2020, Plaintiff filed its Original Complaint in this action,
19
     alleging (1) breach of contract and (2) improper use of confidential information against
20
     Defendants.
21
             2.     Defendants do not waive and hereby expressly reserve defenses based on (1)
22
     personal jurisdiction and (2) venue, and to bring a Fed. R. Civ. P. 12 motion based on the
23
     same.
24


                                                                                  CORR CRONIN LLP
      STIPULATED MOTION FOR EXTENSION OF TIME                                1001 Fourth Avenue, Suite 3900
      TO ANSWER OR OTHERWISE RESPOND– Page 1                                 Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
                Case 3:20-cv-06259-BJR Document 14 Filed 02/03/21 Page 2 of 4




 1
            3.       Defendant Safari Legacy was served with process on January 20, 2021, making
 2
     its answer due on February 10, 2021. Defendant Pratik Patel has not been served with
 3
     process, but agrees to waive service pursuant to Fed. R. Civ. P. 4(d), while not waiving and
 4
     expressly reserving any defense based on personal jurisdiction or venue. See Fed. R. Civ. P.
 5
     4(d)(5).
 6
            4.       Defendants request that they be given an extension of thirty (30) days to
 7
     answer or otherwise respond to Plaintiff’s Original Complaint, making its answer or
 8
     responsive pleading due on March 12, 2021. Rodney Gould, counsel for Plaintiff, agreed to
 9
     this thirty day extension to answer or otherwise plead.
10
            Stipulated and agreed to this 3rd day of February, 2021.
11
      CHRISTIE LAW GROUP, PLLC                           CORR CRONIN LLP
12

13
      s/ Robert L. Christie                              s/ Lucio E. Maldonado
14    Robert L. Christie, WSBA No. 10895                 Lucio E. Maldonado, WSBA No. 54279
      2100 Westlake Avenue N., Suite 206                 1001 Fourth Avenue, Suite 3900
15    Seattle, WA 98109                                  Seattle, WA 98154-1051
      Telephone: (206) 957-9669                          (206) 625-8600 Phone;
16    bob@christielawgroup.com                           lmaldonado@corrcronin.com
17

18    SMITH DUGGAN BUELL & RUFO LLP                      THE MENT LAW GROUP, PC

19    Andrew Black, Admitted Pro Hac Vice                Jeffery Ment, Admitted Pro Hac Vice
      Rodney Elliott Gould, Admitted Pro Hac Vice        225 Asylum Street, 15th Floor
20    55 Old Bedford Road                                Hartford, CT 06103
21    Lincoln, MA 01773                                  Telephone: (860) 969-3200
      Telephone: (617) 228-4458                          jment@mentlaw.com
22    Andrew.Black@SmithDuggan.com
      rgould@smithduggan.com
23
      Attorneys for Plaintiff Orbridge LLC               Attorney for Defendant Safari Legacy, Inc. and
24
                                                         Pratik Patel


                                                                                 CORR CRONIN LLP
      STIPULATED MOTION FOR EXTENSION OF TIME                               1001 Fourth Avenue, Suite 3900
      TO ANSWER OR OTHERWISE RESPOND– Page 2                                Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
             Case 3:20-cv-06259-BJR Document 14 Filed 02/03/21 Page 3 of 4




 1                                            ORDER
 2
             This Court has considered the parties’ Stipulated Motion to Extend Time to Answer or
 3
     Otherwise Respond to Plaintiff’s Original Complaint. Finding good cause therefore, the Court
 4
     ORDERS that the deadline to file an answer or responsive pleading is extended to March 12,
 5
     2021.
 6
             IT IS SO ORDERED.
 7
             DATED this 3rd day of February 2021.
 8

 9

10                                                      A
                                                        Barbara Jacobs Rothstein
11                                                      U.S. District Court Judge
12

13

14
     Presented by:
15

16
     CORR CRONIN LLP
17

18   s/ Lucio E. Maldonado
     Lucio E. Maldonado, WSBA No. 54279
19   1001 Fourth Avenue, Suite 3900
20   Seattle, WA 98154-1051
     (206) 625-8600 Phone;
21   lmaldonado@corrcronin.com

22

23

24


                                                                              CORR CRONIN LLP
      STIPULATED MOTION FOR EXTENSION OF TIME                            1001 Fourth Avenue, Suite 3900
      TO ANSWER OR OTHERWISE RESPOND– Page 3                             Seattle, Washington 98154-1051
                                                                                Tel (206) 625-8600
                                                                                Fax (206) 625-0900
             Case 3:20-cv-06259-BJR Document 14 Filed 02/03/21 Page 4 of 4




 1   THE MENT LAW GROUP, PC
 2   Jeffery Ment, Admitted Pro Hac Vice
 3   225 Asylum Street, 15th Floor
     Hartford, CT 06103
 4   Telephone: (860) 969-3200
     jment@mentlaw.com
 5

 6   Attorneys for Defendant Safari Legacy, Inc. and Pratik Patel
 7

 8
     CHRISTIE LAW GROUP, PLLC
 9

10   s/ Robert L. Christie
     Robert L. Christie, WSBA No. 10895
11   2100 Westlake Avenue N., Suite 206
12   Seattle, WA 98109
     Telephone: (206) 957-9669
13   bob@christielawgroup.com

14   SMITH DUGGAN BUELL & RUFO LLP
15   Andrew Black, Admitted Pro Hac Vice
16   Rodney Elliott Gould, Admitted Pro Hac Vice
     55 Old Bedford Road
17   Lincoln, MA 01773
     Telephone: (617) 228-4458
18   Andrew.Black@SmithDuggan.com
     rgould@smithduggan.com
19

20   Attorneys for Plaintiff Orbridge LLC

21

22

23

24


                                                                         CORR CRONIN LLP
      STIPULATED MOTION FOR EXTENSION OF TIME                       1001 Fourth Avenue, Suite 3900
      TO ANSWER OR OTHERWISE RESPOND– Page 4                        Seattle, Washington 98154-1051
                                                                           Tel (206) 625-8600
                                                                           Fax (206) 625-0900
